On Motion for Rehearing
PER CURIAM.
Appellants’ motion for rehearing or to transfer to the court en banc makes four points:
First, that the jurisdiction of the county court is to be presumed; that early cases requiring that the jurisdiction of a county court appear from its record have been overruled; that as to matters exclusively within their jurisdiction (e. g., establishing, changing and vacating roads) the same presumptions are to be indulged in favor of their proceedings and judg-*300nients as are indulged with respect to courts of general jurisdiction, and that where the record of a court of general jurisdiction is silent about a matter necessary to confer jurisdiction the existence of' such matter, nothing appearing to the contrary, will be presumed. These rules have no application to the instant situation for the reason that the power which the county court was exercising was a special statutory power required by statute to be exercised in a special manner. In such case it has been ruled repeatedly, and we reannounce the rule, that the action of the court exercising such special statutory power, is as that of a court of limited and inferior jurisdiction, and no presumption of the existence of essential jurisdictional facts is indulged from the mere exercise of such power by the court. Ross v. Pitcairn, Mo.Sup., 179 S.W.2d 35; Crabtree v. Aetna Life Ins. Co., 341 Mo. 1173, 111 S.W.2d 103; Kansas City, St. J. & C. B. R. Co. v. Campbell, 62 Mo. 585; City of St. Louis v. Gleason, 93 Mo. 33, 8 S.W. 348; State ex rel. Stack v. Grimm, 239 Mo. 340, 143 S.W. 450; 21 C.J.S. Courts §§ 96-98 and 245. In such case “the facts showing jurisdiction must affirmatively appear.” City of St. Louis v. Gleason, supra, 8 S.W. loc. cit. 349. The Gleason case and the Campbell case, .supra, were condemnation cases. In the latter it was said: “For, when the superior courts are engaged in the exercise of special and limited statutory powers, as in the present instance (appropriation of private property for railroad and bridge purposes), they and their records occupy the same footing, and are subject to the same rules and tests, as courts whose jurisdiction is special and limited * *■ *. And the rulings of this court have béen uniform, wherever it has been attempted by summary proceedings to divest the owner of his property, that the record must affirmatively show that-the conditions precedent to the exercise of such extraordinary powers have been fully complied With.” 62 Mo. loe. cit. 588.
Second, appellants urge that the plat offered in evidence reveals the names of “what apparently are 16 owners of the property affected”; that ten of them were petitioners; that three of them were personally served and that the other three are to be accounted for on' the showing that “some of the owners” were unknown and nonresidents, and that “it must be presumed that the 3 owners unaccounted for were given notice by the publication of notice.” The answer to this point is twofold: (1) the plat, on which several names appear on various abutting parcels of land, would not in and of itself establish the fact that the persons therein named constituted all of the owners of the abutting parcels, even if the plat were admissible in evidence; (2) it cannot be “presumed” that the three, who were neither petitioners nor parties personally served, were nonresidents.
Third, appellants argue that the successors in title to the ten property owners who joined in the original petition are estopped to deny the validity of the 1876 proceedings. Who they are was not shown. Whether the present respondents succeeded to the title of the ten is not known. Notice to all the property owners was a jurisdictional prerequisite, and notice as to three of the owners having failed, the entire proceeding is void. County Court of Clay County v. Baker, 210 Mo.App. 65, 241 S.W. 447. There is no basis in this record for estoppel.
Finally, appellants contend that this court has made no determination as to the location of Florissant Avenue and that appellants do not know the location of the 60-foot roadway or of the 20-foot strips. The issue in this case was the. width of the roadway. No question as to the location of the roadway was raised, so there was no occasion to determine the “location” of Florissant Avenue.
The motion is overruled.